Citation Nr: 0901467	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-32 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as secondary to exposure to herbicide agents.  

2.  Entitlement to service connection for a vision 
disability.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to exposure to herbicide agents.  

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to exposure to herbicide agents.  

5.  Entitlement to service connection for irritable bowel 
syndrome (IBS).  

6.  Entitlement to service connection for a bladder 
disability.  

7.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2005 and March 2005 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for chloracne, to include as 
secondary to exposure to herbicide agents; a vision 
disability; peripheral neuropathy of the upper extremities, 
to include as secondary to exposure to herbicide agents; 
peripheral neuropathy of the lower extremities, to include as 
secondary to exposure to herbicide agents; irritable bowel 
syndrome; and a bladder disability.  That decision also 
granted service connection and awarded a 50 percent 
disability rating for PTSD, effective May 7, 2003; and denied 
entitlement to TDIU.  The veteran testified before the Board 
in August 2008.  

The issues of entitlement to an increased initial rating for 
PTSD and entitlement to TDIU are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  At his August 2008 hearing before the Board, the veteran 
withdrew his appeals concerning entitlement to service 
connection for chloracne, to include as secondary to exposure 
to herbicide agents, and a vision disability.  

2.  The veteran served in the Republic of Vietnam from June 
1967 to May 1968.

3.  The veteran's peripheral neuropathy of the upper 
extremities first manifested many years after service and is 
not related to his service or any aspect thereof, including 
exposure to herbicide agents.  

4.  The veteran's peripheral neuropathy of the lower 
extremities first manifested many years after service and is 
not related to his service or any aspect thereof, including 
exposure to herbicide agents.  

5.  The veteran's irritable bowel syndrome first manifested 
many years after service and is not related to his service or 
any aspect thereof.

6.  The veteran's bladder disability first manifested many 
years after service and is not related to his service or any 
aspect thereof.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of substantive appeals of the 
issues of entitlement to service connection for chloracne, to 
include as secondary to exposure to herbicide agents, and a 
vision disability have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  

2.  The veteran's peripheral neuropathy of the upper 
extremities was not incurred in or aggravated by his active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).  

3.  The veteran's peripheral neuropathy of the lower 
extremities was not incurred in or aggravated by his active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).  

3.  The veteran's irritable bowel syndrome was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).  

3.  The veteran's bladder disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).  

In October 2005, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeals as to the 
issues of entitlement to service connection for chloracne, a 
vision disability, peripheral neuropathy of the upper 
extremities, peripheral neuropathy of the lower extremities, 
IBS, and a bladder disability; entitlement to an increased 
initial rating for PTSD; and entitlement to TDIU, as 
identified in the October 2005 statement of the case.    

At his August 2008 hearing before the Board, the veteran 
stated that he was withdrawing the appeals as to the issues 
of entitlement to service connection for chloracne and a 
vision disability.  The Board finds that the veteran's 
statement indicating his intention to withdraw the appeals as 
to these issues, once transcribed as a part of the record of 
his hearing, satisfies the requirements for the withdrawal of 
substantive appeals.  Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(a statement made during a personal hearing, when later 
reduced to writing in a transcript, constitutes a written 
notice of Disagreement within the meaning of 38 U.S.C. § 
7105).   

As the appellant has withdrawn his appeals as to the issues 
of entitlement to service connection for chloracne, to 
include as secondary to exposure to herbicide agents, and a 
vision disability, there remain no allegations of errors of 
fact or law for appellate consideration concerning these 
issues.  The Board therefore has no jurisdiction to review 
the issues.   

Accordingly, the issues of entitlement to service connection 
for chloracne, to include as secondary to exposure to 
herbicide agents, and a vision disability are dismissed.   

Service Connection

Servic e connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including peripheral neuropathy, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  In the case of such a veteran, service 
connection for disorders including acute and subacute 
peripheral neuropathy will be rebuttably presumed if they are 
manifest to a compensable degree within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  This presumption of 
service connection may be rebutted by affirmative evidence to 
the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).     




Peripheral Neuropathy of the Upper and Lower Extremities 

The veteran's period of active duty from May 1966 to May 1968 
included service in Vietnam from June 1967 to May 1968.  
Thus, the veteran in this case will be afforded the 
presumption of exposure to Agent Orange during his service in 
Vietnam.  However, the veteran's first recorded complaints of 
symptoms of peripheral neuropathy did not manifest until June 
1981, as shown in private medical reports.  Therefore 
presumptive service connection of peripheral neuropathy due 
to exposure to Agent Orange is not warranted because the 
condition was not shown for approximately 13 years after his 
last presumed exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e).  

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 
2724, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).      

The veteran's service medical records are negative for any 
complaints of numbness or treatment relating to peripheral 
neuropathy.  At his May 1968 separation examination, the 
veteran made no complaints of numbness and he was found to 
have no neurological abnormalities.  The Board therefore 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection of 
peripheral neuropathy of the upper extremities and lower 
extremities.  38 C.F.R. § 3.303(b).  

The first post-service evidence of symptoms related to a 
diagnosis of peripheral neuropathy is a June 1981 private 
medical report where the veteran complained of weakness and 
numbness of the left upper extremity, particularly the left 
hand.  He also reported weakness of the first finger of the 
right side and generalized peculiar feelings of both lower 
extremities.  He had urinary incontinence which required 
catheterization.  The diagnosis was Guillain-Barre syndrome.

Post-service VA and private medical records dated from July 
1981 to June 2007 show that the veteran received intermittent 
treatment for Guillain-Barre syndrome, cervical myelopathy 
with residual left upper extremity weakness and marked loss 
of sensation over the left lower extremity as well as urinary 
and fecal incontinence, left hemiparesis with marked residual 
weakness of the left arm and hand, peripheral neuropathy 
involving the muscle innervation of the left hand, reflex 
sympathetic dystrophy, muscle atrophy, motor weakness of the 
left hand of undetermined etiology, and status post 
unexplained neurological disease with residual left arm and 
swallowing weakness.  

A September 1981 Social Security Administration (SSA) 
decision awarded disability to the veteran based on his 
cervical spinal cord disease of unknown etiology with mild 
spastic paraparesis of the legs, urinary retention, and upper 
motor neuron signs in arms.  

The veteran submitted a July 2003 lay statement from his 
sister in support of his claim.  The veteran's sister 
reported that after he came home from service in Vietnam, he 
began losing use of his left side.  She stated that the 
veteran began losing muscle in his left arm and shoulder to 
the point where he was unable to work.  She reported that he 
was in so much pain all the time.  She stated that he could 
not straighten his fingers.  She asserted that the veteran's 
hand currently shook all the time and that he had no use of 
his left arm and hand.  

The veteran and his wife testified before the Board at a 
travel board hearing in August 2008.  Testimony revealed that 
the veteran began experiencing peripheral neuropathy of the 
upper and lower extremities within a year after discharge 
from service.  He testified that the muscles of his hands had 
deteriorated.  He demonstrated that the fingers on both 
hands, but especially the left hand, were contracted and 
curled around like hooks and showed that with effort, he was 
only able to straighten his fingers a little bit.  The 
veteran's wife testified that the neuropathy affected his 
hands and went up the arms.  She reported that on his left 
side, the neuropathy went all the way up to his shoulder.  
She stated that his left side was weaker than his right side.  
She testified that the veteran's ankles, knees, and thighs 
were affected by the neuropathy.  She reported that the 
veteran had become temporarily paralyzed from the neck down 
for a while and that the physicians had been unable to 
diagnose the cause of the paralysis.         

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence does no 
establish a medical nexus between military service and the 
veteran's peripheral neuropathy of the upper extremities and 
lower extremities.  Thus, service connection for peripheral 
neuropathy of the upper extremities and lower extremities is 
not warranted.  

The first post-service evidence of the veteran's peripheral 
neuropathy of the upper extremities and lower extremities is 
in June 1981, approximately 13 years after his separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, because the veteran's peripheral neuropathy of the 
upper extremities and lower extremities did not become 
manifest to a compensable degree within one year following 
active service or within one year following his service in 
Vietnam, presumptive service connection for peripheral 
neuropathy is not warranted.  

The veteran and his family contend that his current 
peripheral neuropathy is related to his active service.  
However, as laypersons, the veteran and his family are not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran and his family are 
competent to give evidence about what they experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  While 
the veteran has testified that the numbness in his 
extremities began within the year following his separation 
from service, that contention is not supported by any medical 
documentation.  Therefore, the Board is unable to find that 
the evidence shows that any disease of the nervous system 
manifested to a compensable degree within one year following 
the veteran's separation from service.

The weight of the medical evidence indicates that the 
veteran's peripheral neuropathy of the upper and lower 
extremities began many years after service and were not 
caused by any incident of service.  The Board concludes that 
the peripheral neuropathy of the upper extremities and lower 
extremities were not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claims 
for service connection, the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Irritable Bowel Syndrome and Bladder Disability  

The veteran's service medical records are negative for any 
complaints of or treatment relating to irritable bowel 
syndrome or a bladder disability.  At his May 1968 separation 
examination, the veteran made no complaints of his bowels or 
bladder, and his genitourinary system, anus, and rectum were 
found to have no abnormalities.  The Board therefore finds 
that the weight of the evidence demonstrates that chronicity 
in service is not established in these cases.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection of his 
irritable bowel syndrome and bladder disability.  38 C.F.R. 
§ 3.303(b).  

The first post-service evidence of symptoms related to a 
bladder disability is a June 1981 private medical report 
where the veteran suffered from urinary incontinence and 
required catheterization.  He was diagnosed with urinary 
retention of unknown etiology, coronary ischemia, and 
possible Guillain-Barre syndrome.  

The first post-service evidence of symptoms related to IBS is 
a September 1982 private medical report where the veteran was 
diagnosed with cervical myelopathy with residual left upper 
extremity weakness and marked loss of sensation over the left 
lower extremity as well as urinary and fecal incontinence.  

Post-service VA and private medical records dated from August 
1981 to June 2007 show that the veteran received intermittent 
treatment for IBS, rule out early uninhibited neurogenic 
bladder, neuromuscular bladder dysfunction, urinary tract 
infections, urinary burning and urgency/frequency, urinary 
retention, and constipation diverticulous.  

A September 1981 SSA decision awarded disability to the 
veteran based on his cervical spinal cord disease of unknown 
etiology with mild spastic paraparesis of the legs, urinary 
retention, and upper motor neuron signs in arms.  

The veteran submitted a July 2003 lay statement from his 
sister in support of his claim.  The veteran's sister 
reported that after he came home from service in Vietnam, he 
developed large hard cysts in his bladder.  She stated that 
after the veteran had had some of the bladder cysts removed, 
he was unable to hold his urine.  She reported that his 
inability to hold his urine kept him confined to his home 
because he could not venture too far away from a bathroom.    

The veteran and his wife testified before the Board at a 
travel board hearing in August 2008.  Testimony revealed that 
the veteran had to undergo catheterization when he was unable 
to urinate.  He also testified that he would suffer from 
diarrhea in nervous anticipation of having to go somewhere.  
He reported that he had to carry clean clothes, towels, and 
wipes with him.  He stated that when he was travelling or 
preparing to travel, he would get the feeling that he could 
not empty his bladder enough and would be afraid of 
embarrassing himself and urinating in his pants.  He reported 
that he isolated himself in the house in order to prevent an 
accident from happening.           

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence does not 
establish a medical nexus between military service and the 
veteran's IBS and bladder disability.  Thus, service 
connection for IBS and a bladder disability is not warranted.  

The first post-service evidence of the veteran's bladder 
disability is in June 1981, approximately 13 years after his 
separation from service.  The first post-service evidence of 
the veteran's IBS is in September 1982, approximately 14 
years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).    

The veteran and his family contend that his current IBS and 
bladder disability are related to his active service.  
However, as laypersons, the veteran and his family are not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran and his family are 
competent to give evidence about what they experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence indicates that the 
veteran's IBS and bladder disability began many years after 
service and were not caused by any incident of service.  The 
Board concludes that the IBS and bladder disability were not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claims for service connection, 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003 and October 
2004; rating decisions in January 2005 and March 2005; and a 
statement of the case in October 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there is no competent 
evidence that the veteran's diagnosed disorders are the 
result of any event, injury, or disease in service.  Because 
no event, injury, or disease in service is shown, and 
examination is not required.  38 C.F.R. § 3.159(c)(4) (2008).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

The appeal concerning the issue of entitlement to service 
connection for chloracne, to include as secondary to exposure 
to herbicides, is dismissed.  

The appeal concerning the issue of entitlement to service 
connection for vision disability is dismissed.  

Service connection for peripheral neuropathy of the upper 
extremities, to include as secondary to exposure to 
herbicides, is denied.  

Service connection for peripheral neuropathy of the lower 
extremities, to include as secondary to exposure to 
herbicides, is denied.  

Service connection for irritable bowel syndrome is denied.  

Service connection for a bladder disability is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claims for entitlement to an increased initial rating 
for PTSD and entitlement to TDIU.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion only when it is deemed necessary to make a 
decision on the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Regarding the veteran's claim for an increased initial rating 
for PTSD, the veteran was last afforded a VA examination in 
November 2004.  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
veteran's examination is not unduly remote, the veteran 
indicated in August 2008 testimony before the Board that his 
condition had worsened since the date of the latest 
examination and continued to worsen.  Because there may have 
been a significant change in the veteran's condition, the 
Board finds that a new examination is in order.

With respect to the veteran's claim for entitlement to a TDIU 
rating, the veteran contends that he has been unable to work 
since 1981 due to his service-connected PTSD because he could 
not stand to be around people.  He also complained that he 
had impaired memory which would prevent him from remembering 
anything at a job.  A September 1981 SSA decision granted 
disability to the veteran based on his non-service-connected 
cervical spinal cord disease of unknown etiology with mild 
spastic paraparesis of the legs, urinary retention, and upper 
motor neuron signs in arms.  The Board notes that no medical 
professional has ever provided an opinion as to whether or 
not the veteran's service-connected disabilities, without 
consideration of his non-service-connected disabilities, 
precluded his ability to obtain or maintain employment.  
Because a VA examiner has not specifically opined as to 
whether or not the veteran is unable to obtain or maintain 
gainful employment due to his service-connected disabilities 
alone, the Board finds that an examination and opinion 
addressing this issue is necessary in order to fairly decide 
the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
psychiatric examination to determine 
the severity of his service-connected 
PTSD.  The claims folder should be 
reviewed by the examiner and the 
examination report should note that 
review.  
 
2.  Schedule the veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on 
his unemployability.  The examiner must 
evaluate and discuss the effect of all 
of the veteran's service-connected 
disabilities, both singly and jointly, 
on the veteran's employability.  The 
examiner should opine as to whether it 
is at least as likely as not (50 
percent or greater probability) that 
the veteran's service-connected 
disabilities (PTSD, pustular acne of 
the face, tinnitus, and bilateral 
hearing loss), without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
claims folder should be reviewed by the 
examiner and the examination report 
should note that review.

3.  Then, readjudicate the claims for 
an increased initial rating for PTSD 
and entitlement to a TDIU rating, 
including whether referral of the TDIU 
claim to the appropriate department 
officials under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is 
warranted.  If any decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or  
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


